Citation Nr: 0817337	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  96 11-062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, including secondary to service-connected post-
traumatic stress disorder and degenerative joint disease of 
the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including secondary to service-
connected disabilities.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for degenerative joint disease of the left hip.

4.  Entitlement to an increased initial disability rating in 
excess of 10 percent for left knee disorder with degenerative 
joint disease.

5.  Entitlement to a compensable initial disability rating 
for seasonal allergic rhinitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Procedurally, the Board notes that the issues currently 
before it have arrived through a variety of different paths.  
In November 2004, the Board issued a decision which denied 
the veteran's claims seeking service connection for erectile 
dysfunction and increased disability ratings for degenerative 
joint disease of the left hip and seasonal allergic rhinitis.  
The veteran subsequently appealed the Board's November 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2007, the Court issued a memorandum 
decision which vacated the Board's decision concerning these 
issues, and remanded them to the Board for additional 
development.  

The Board's November 2004 decision also granted service 
connection for left knee disorder with degenerative joint 
disease.  In March 2005, the RO issued a decision which 
assigned a 10 percent initial disability rating for the left 
knee disorder with 


degenerative joint disease, effective from May 1993.  The 
veteran subsequently filed a timely appeal of this decision 
seeking a higher initial disability rating.

Lastly, pursuant to Manlicon v. West, 12 Vet. App. 238 
(1999), the Board's November 2004 decision remanded the issue 
of entitlement to service connection for degenerative joint 
disease of the lumbar spine.  Thereafter, the RO issued a 
statement of the case addressing this issue in September 
2005.  Later that same month, the veteran perfected his 
appeal of this issue.

During the course of this appeal, the veteran raised 
additional claims seeking service connection for hypertension 
(December 2006), right hip disorder (January 2007), right 
knee disorder (February 2007), vertigo and dizziness 
(February 2007) and heart disorder (May 2007).   These claims 
have not been developed for appellate review, and are 
therefore referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
erectile dysfunction and degenerative joint disease of the 
lumbar spine.  He is also seeking increased disability 
ratings for his service-connected degenerative joint disease 
of the left hip, left knee disorder with degenerative joint 
disease, and seasonal allergic rhinitis.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

Initially, except for the issue concerning the veteran's left 
knee, the record now contains additional treatment records 
which have not previously been considered by 


the RO in adjudicating the issues on appeal.  Specifically, 
the record now contains treatment reports, dated from October 
2002 to November 2006, from the VA medical center in St. 
Louis, Missouri; and treatment reports, dated from February 
2007 to March 2007, from St. Elizabeth's Hospital in 
Belleville, Illinois.  These medical treatment reports are 
relevant to the issues being addressed in this appeal, and a 
waiver of RO consideration of this additional evidence has 
not been received.  To the contrary, a statement from the 
veteran, dated in November 2007, indicated that he was 
submitted evidence in support of his claim and desired to 
have his case remanded to the RO for its review and 
consideration of this evidence.  Accordingly, the Board must 
return these issues to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2007).  

I.  Claims for Service Connection

A  Erectile Dysfunction, to include Secondary to his
Service-Connected PTSD and Cervical Spine Disorder

The veteran is seeking service connection for erectile 
dysfunction.  He contends that this condition is secondary to 
his service-connected post-traumatic stress disorder (PTSD) 
and/or cervical spine disorder.

The Court's May 2007 memorandum decision indicated that the 
medical evidence of record was insufficient to determine the 
etiology of the veteran's erectile dysfunction.  Accordingly, 
the Board finds that the RO should schedule the veteran for a 
VA medical examination to ascertain the etiology of the 
veteran's current erectile dysfunction.

B.	Degenerative Joint Disease of the Lumbar Spine, to 
include 
Secondary to his Service-Connected Disabilities

The veteran is seeking service connection for degenerative 
joint disease of the lumbar spine.  He contends that this 
condition is the result of his military service.  In the 
alternative, he alleges that this condition is the result of 
his service-connected disabilities.  

In February 2007, the veteran filed a statement alleging that 
he has been receiving treatment for his spine at the VA 
medical center in St. Louis and the Family Practice Clinic in 
Belleville, Illinois.  An attempt to obtain these records 
does not appear in the veteran's claims folder.  In this 
regard, the most recent VA medical treatment records in 
evidence were obtained in December 2006.  Accordingly, the RO 
should obtain the veteran's updated treatment records 
relating to this condition.

In addition, on his substantive appeal form, filed in 
September 2005, the veteran alleged that this lumbar spine 
disability was secondary to his service-connected 
disabilities of the hip, left knee and feet.  Prior VA 
examinations of record did not address the issue of whether 
the veteran's service-connected bilateral foot disorder may 
have aggravated the veteran's lumbar spine disorder.  Under 
the circumstances of this case, the RO should schedule a VA 
examination to ascertain the etiology of the veteran's lumbar 
spine disorder, including consideration of whether this 
condition was caused or aggravated by the veteran's service-
connected disabilities. 

II. Increased Rating Claims

A.  Degenerative Joint Disease of the Left Hip

In March 2008, the veteran's representative argued that the 
veteran's left hip condition had significantly deteriorated 
since the most recent VA examination of this condition in 
June 2003.  The Board also notes that a significant amount of 
time has passed without any attempts having been made to 
obtain updated treatment records relating to this condition.  
Moreover, in March 2007, the veteran submitted a statement 
indicating that recent treatment records relating to his left 
hip disorder could be obtain from the VA medical center in 
St. Louis, Missouri, St. Elizabeth's Hospital, and Scott 
A.F.B. Family Clinic Practice.

Under these circumstances, the Board finds that the RO should 
attempt to obtain updated treatment records relating to this 
condition, and schedule a VA new examination to ascertain the 
severity of it. Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (holding that VA's statutory duty to assist 
includes a thorough and contemporaneous medical examination).

B.  Left Knee Injury with Degenerative Joint Disease

In March 2008, the veteran's representative argued that it 
had been five years since the veteran's most recent VA 
examination of his left knee, and that this condition had 
deteriorated since that examination.  Under these 
circumstances, the Board finds that the RO should attempt to 
obtain updated treatment records relating to this condition, 
and schedule a VA new examination to ascertain the severity 
of it. VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

C.  Seasonal Allergic Rhinitis

In its May 2007 memorandum decision, the Court indicated that 
the record was unclear as to whether the veteran's condition 
was in an active stage at the time of his July 2002 VA 
examination. See Ardison v. Brown, 2 Vet. App. 405 (1994) 
(holding that in evaluating disabilities that are subject to 
periodic exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).  Thus, the Court 
found the evidence of record concerning this condition to be 
inadequate for rating purposes.  In light of the Court's 
instruction, the Board finds that the RO should schedule the 
veteran for a VA examination to determine the severity of his 
seasonal allergic rhinitis.

Accordingly, the case is remanded for the following actions:

1.  The RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The letter must also include notice 
sufficient to notify the veteran that to 
substantiate his claim for an increased 
rating for his service-connected left hip 
and left knee disorders, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity and the effect that 
worsening has on his employment and daily 
life.  Examples of the types of medical 
and lay evidence that the veteran may 
submit must also be included.  

The letter must further indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity 


and duration, and their impact upon 
employment and daily life.  It must also 
provide at least general notice with 
respect to the requirements for an 
increased rating for his service-
connected left hip and left knee 
disorders.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his 
service-connected disabilities during the 
course of this appeal.  Regardless of the 
veteran's response, the RO must obtain 
all of the veteran's updated treatment 
records from the VA medical center in St. 
Louis, Missouri.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After any additional evidence has 
been associated with the claims file, the 
RO must make arrangements with the 
appropriate VA medical facility to obtain 
a medical opinion by an urologist or 
other appropriate specialist as to the 
etiology of any erectile dysfunction 
found.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the 


examination.  The physician must review 
the medical history and opine whether the 
veteran's erectile dysfunction is caused 
or aggravated by his service-connected 
PTSD or cervical spine disorder.  The 
physician must provide the rationale for 
any conclusion reached.  If any question 
cannot be answered, the physician must 
state the reason.

4. The RO must also schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of his 
claimed lumbar spine disorder.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to review the pertinent medical 
records, examine the veteran and provide 
a written opinion as to the presence, 
etiology and onset of his lumbar spine 
disability.  Specifically, the examiner 
is requested to provide an opinion as to 
(1) the nature of the veteran's lumbar 
spine disability (2) whether any 
diagnosed lumbar spine disability is 
related to or was aggravated by any of 
the veteran's service-connected 
conditions (including degenerative joint 
disease of the left hip; left knee 
disorder with degenerative joint disease; 
degenerative joint disease of the 
cervical spine; trapezius tenomysotis; 
and history of tinea pedis of the feet, 
corns and plantar warts of the right foot 
and hallux valgus and hammer toes of the 
left foot.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his 


service-connected degenerative joint 
disease of the left hip.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for accurate assessments must 
be conducted.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must state the range of motion 
of the left hip, in degrees, noting the 
normal range of motion of the hip; 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected left hip disorder 
expressed, if feasible, in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left hip could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  The examiner must 
provide an opinion as to whether the 
veteran's complaints are consistent with 
the objective clinical findings.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

6.  The veteran must be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
left knee disorder with degenerative 
joint disease.  The claims file must be 
made available to and 


reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests, to include x-rays, 
which are deemed necessary for an 
accurate assessment must be conducted.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.  Specifically, in 
addition to noting the range of motion of 
the left knee, to include extension and 
flexion, and whether instability exists, 
the examiner must discuss whether there 
is evidence of weakness, fatigability, 
lack of coordination, restricted or 
excess movement of the joint, or pain on 
movement, and if any of these are 
present, comment upon the functional 
limitations caused by the veteran's 
service-connected left knee disorder.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

7. The veteran must be afforded the 
appropriate VA examination to determine 
the severity of his seasonal allergic 
rhinitis.  If possible, the examination 
must be scheduled during a flare-up of 
this condition.  The examining facility 
must be fully informed of the unusual 
requirements in this case and communicate 
with the veteran as necessary to maximize 
the likelihood of performing the 
examination during a flare-up of the 
claimed condition.  Appropriate 
instructions must be provided to the 
veteran in this regard.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must provide 
an opinion as to the extent of functional 
impairment due to the seasonal allergic 
rhinitis.  The examiner must determine 
whether the veteran's allergic 


rhinitis is manifested by nasal polyps, 
and if not, whether there is greater than 
50 percent obstruction of nasal passage 
on both sides or complete obstruction on 
one side.  A complete rationale for any 
opinion expressed must be provided.  

8.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claims on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the veteran and his 
representative, which must address all of 
the evidence of record since that issue 
was last adjudicated by the RO.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

